CARTER LEDYARD & MILBURN LLP Counselors at Law Steven J. Glusband 2 Wall Street Partner New York, NY 10005-2072 o o 570 Lexington Avenue Direct Dial: 212-238-8605 Tel (212) 732-3200 New York, NY 10022-6856 E-mail: glusband@clm.com Fax (212) 732-3232 (212) 371-2720 March 5, 2013 VIA EDGAR Mr. Larry Spirgel Assistant Director Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington D.C.20549 Re: Corporate Resource Services, Inc. Form 10-K for Fiscal Year Ended September 28, 2012 Filed December 21, 2012 Form 10-QT for the three months ended December 28, 2012 Filed February 11, 2013 File No. 000-30734 Dear Mr. Spirgel: In furtherance of my telephone conversation of this date with Mr. Robert Shapiro, Staff Accountant, I am able to confirm that our client, Corporate Resource Services, Inc., is seeking a 10 business day extension so that it may fullyrespond to the Staff’s comments contained in a letter addressed to Mr. Michael J. Golde, Chief Financial Officer of Corporate Resource Services, Inc., dated February 20, 2013. Thank you again for your cooperation. Very truly yours, /s/Steven G. Glusband Steven J. Glusband SJG:var cc:Michael J. Golde
